Exhibit Contact: Constance Walker, for news media, 610-774-5997 Timothy J. Paukovits, for financial community, 610-774-4124 PPL completes successful sale of natural gas distribution and propane businesses ALLENTOWN, Pa. (Oct. 1, 2008) PPL Corporation has successfully completed the sale of its natural gas distribution and propane subsidiaries to UGI Utilities, Inc. UGI Utilities, a wholly owned subsidiary of UGI Corporation based in Valley Forge, Pa., has acquired PPL Gas Utilities Corporation and Penn Fuel Propane, LLC, for about $268 million in cash plus working capital. PPL announced in July 2007 its intention to sell its gas distribution and propane companies and signed a definitive sale agreement with UGI in March of this year.
